Citation Nr: 1746866	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-04 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 5, 2009.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and L.J.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from August 1987 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which addressed the issue of entitlement to an increased rating for a low back disability.

As part of his claim for this increased rating, the Veteran asserted that he was unable to work.  Therefore, pursuant to case law, Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board incorporated a TDIU claim in an April 2017 decision as part of the Veteran's appeal.  As noted at the time, the Veteran has been gainfully employed since January 5, 2009, and therefore the claim was limited to the period prior to that date.


FINDING OF FACT

Prior to January 5, 2009, the Veteran's service-connected disabilities did not preclude him from engaging in the mental and physical acts of employment.


CONCLUSION OF LAW

Prior to January 5, 2009, the criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

During the period on appeal, the Veteran was service-connected for lumbar spine degenerative disc disease (40 percent), right knee chondromalacia patella (10 percent, right knee instability (10 percent), left knee chondromalacia patella (10 percent), and a ruptured tympanic membrane (0 percent).  Because his spine and knee disabilities are all part of the orthopedic body system, they are considered one disability for TDIU purposes.  The ratings for these conditions combined to 60 percent, and therefore the schedular criteria for a TDIU have been satisfied.

The central inquiry is determining whether a TDIU is warranted is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 4.16, 4.19.  The question is whether the Veteran is capable of performing the mental and physical acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As noted above, the Veteran became gainfully employed on January 5, 2009.  His VA vocational rehabilitation records show that he agreed to pursue an associate's degree in business administration in August 2006.  These records document that he took classes in pursuit of that degree over the next two years, and that he graduated and received his degree in December 2008.  There are no indications that his service-connected disabilities impaired his educational pursuits, let alone any impairment above and beyond that already contemplated by the assigned 60 percent rating.

A March 2009 rehabilitation certification report noted that the employment obtained by the Veteran was sedentary and did not aggravate his disabilities.  It is therefore reasonable to infer that the sedentary nature of his educational program also did not aggravate his disabilities.

In sum, the evidence reflects that the Veteran used VA's vocational rehabilitation services to pursue higher education, and then used that education to obtain gainful employment.  The fact that the Veteran was able to successfully complete his associate's degree shows he was capable of performing the mental and physical acts of employment during the period on appeal, and this capability was later borne out through actual employment starting in January 5, 2009.  Therefore, a TDIU prior to January 5, 2009 is not warranted.


ORDER

A TDIU prior to January 5, 2009, is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


